ORIGINAL
       Jfn tbe Wniteb             ~tate%    C!Court of jfeberal C!Claim%
                                       No. 17-1838C

                                   (Filed: April 16, 2018)                      FILED
                                                                              APR 1 6 2018
                                              )
TRACEY LUCAS,                                                                U.S. COURT OF
                                              )
                                                                            FEDERAL CLAIMS
                                              )
                     Plaintiff,               ) Motion to Dismiss, RCFC
                                              ) 12(b)(l); Statute of Limitations,
V.                                            ) Subject Matter Jurisdiction.
                                              )
THE UNITED STATES,                            )
                                              )
                     Defendant.               )
~~~~~~~~~~~~~-)
Tracey Lucas, Washington, DC, prose.

Eric J. Singley, Trial Attorney, with whom were Chad A. Readier, Acting Assistant
Attorney General, Robert E. Kirschman, Jr., Director, Allison Kidd-Miller, Assistant
Director, Commercial Litigation Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant.

                                         OPINION

CAMPBELL-SMITH, Judge.

        Before the court is defendant's motion to dismiss for lack of subject matter
jurisdiction, pursuant to Rule 12(b)(l) of the Rules of the Court of Federal Claims
(RCFC), ECF No. 7. For the following reasons, defendant's motion is GRANTED.

I.     Background

        In the mid-1980s, plaintiff worked as a clerk-typist for the Department of Justice.
See ECF No. 1 at 1. In her complaint, she alleges that she was sexually assaulted in the
workplace in February 1985. See id. Following the incident, she attempted to file a
complaint with the Equal Employment Opportunity Commission (EEOC), but believes
the complaint was never submitted to the agency. See id. at 2. Thereafter, plaintiff
alleges that she was reassigned to a different position, but given no official duties, in
retaliation for complaining. See id.
II.    Legal Standards

        Pursuant to the Tucker Act, this court has the limited jurisdiction to consider "any
claim against the United States founded either upon the Constitution, or any Act of
Congress or any regulation of an executive department, or upon any express or implied
contract with the United States, or for liquidated or unliquidated damages in cases not
sounding in tort." 28 U.S.C. § 149l(a)(l) (2012). To invoke the court's jurisdiction,
plaintiffs must show that their claims are based upon the Constitution, a statute, or a
regulation that "can fairly be interpreted as mandating compensation by the Federal
Government for the damages sustained." United States v. Mitchell, 463 U.S. 206, 216-17
(1983) (quoting United States v. Testan, 424 U.S. 392, 400 (1976)). In addition, claims
in this court must be brought within six years of accrual, or the court is without
jurisdiction to hear them. See, e.g., Young v. United States, 529 F.3d 1380, 1384 (Fed.
Cir. 2008) (citing 28 U.S.C. § 2501 and John R. Sand & Gravel Co. v. United States, 552
U.S. 130, 133-39 (2008)).

        Plaintiff bears the burden of establishing this court's subject matter jurisdiction by
a preponderance of the evidence. See Reynolds v. Army & Air Force Exch. Serv., 846
F.2d 746, 748 (Fed. Cir. 1988). In reviewing plaintiffs allegations in support of
jurisdiction, the court must presume all undisputed facts are true and construe all
reasonable inferences in plaintiffs favor. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974),
abrogated on other grounds by Harlow v. Fitzgerald, 457 U.S. 800, 814-15 (1982);
Reynolds, 846 F.2d at 747 (citations omitted). If the court determines that it lacks subject
matter jurisdiction, it must dismiss the complaint. See RCFC 12(h)(3).

III.   Analysis

        In its motion to dismiss, defendant argues that the court lacks jurisdiction to
consider plaintiffs complaint for two reasons: (I) the allegations sound in tort, and (2)
the claim accrued more than six years before the complaint was filed. See ECF No.7 at
2-3. Plaintiffs complaint does not expressly identify the statute or constitutional
provision on which she bases her claim for relief. See ECF No. 1. Despite the fact that
the precise nature of plaintiffs claim is not clear, even assuming she bases her claim on a
theory that would allow this court's review, the operative facts plainly fall outside the
statute of limitations.

       The alleged assault and subsequent retaliation for her decision to file an EEOC
complaint occurred in 1985. See id. at 1-2. The statute of limitations, therefore, ran six
years later, in 1991. In her reply, plaintiff indicates that she filed the instant complaint
more than thirty years after the alleged offenses "due to the nature of the situation and the
acknowledgement of this behavior now being addressed in society." ECF No. 11 at 2.
The court accepts plaintiffs allegations as true, as it must at this stage in the litigation.

                                              2
Certainly the conduct she describes is at best concerning and at worst illegal. However
strong the merits of her allegations, the court simply lacks authority to consider her
claims.

IV.   Conclusion

        For the foregoing reasons, the court lacks jurisdiction to consider the claims in
plaintiffs complaint. Defendant's motion to dismiss, ECF No. 7, is GRANTED,
pursuant to RCFC 12(b)(l) and RCFC 12(h)(3). The clerk's office is directed to ENTER
final judgment DISMISSING plaintiffs complaint without prejudice.


       IT IS SO ORDERED.




                                            3